ELLISON, J.
Defendant operates a meat packing house in the State of Kansas and plaintiff was one of its employees. He was injured while engaged in his work and brought this action for damages, alleging that the cause of his injury was defendant’s negligence. He prevailed in the trial court.
Plaintiff was working in what is known as the “casing room” of defendant’s plant. In this room the heads, horns, hoofs and entrails of the slaughtered animals are treated and prepared for further use as marketable products. These various portions of the slaughtered animals are dropped from the killing beds directly into the casing room by means of chutes and are received in the casing room either in vats of running water or upon tables over which the water is constantly flowing. The nature of the work done in the casing room requires the abundant use of hot water throughout the room. The water getting upon the floor would drain off.
At the time plaintiff was injured, he was operating what is known as a “sliming machine.” It consist of a pair of rapidly revolving metallic brushes. A water spray plays over the brushes. The purpose of the machine is to remove the slime from intestines which are passed through it after they have been turned inside out. The slime and foreign matter in this way are detached from the intestines. The spray serves the purpose of washing the intestines and brushes. The slime and foreign matter is caught in a receptacle beneath the machine. There are several of these machines in the casing room and close by each of them is a little tank or receptacle in which the intestines are placed before they are run through the machines. Each of these tanks is also full of running water, the flow of which is controlled by the operator of the machine. Sometimes it overflowed onto the floor. The result from these various operations is that the floor of this room was constantly wet and covered with more or less wa*512ter making its way from the vats, water tables, tanks and machines, to the sewers. The impossibility or impracticability of handling large quantities of parts of animals commonly called “wastage” without the -use of abundant water, was made apparent. The floor of this room was cleared every day about five o’clock and the accident happened a few minutes before that time. The plaintiff had worked in this particular room for several months and at this particular machine for several weeks before the accident, and himself stated the floor was always slippery and covered with slimy or greasy water. There was nothing shown to be wrong or out of order with the machine, or that it should have been protected. But, on the day he was hurt, his foot slipped and as he fell forward his hand went into the brushes, causing severe injury.'
To establish a rule which would sustain this judgment would go a great way towards shutting down all business where danger accompanies the labor required to carry it on. In operating this department of defendant’s service it was as inevitable that there would be a wet and slippery floor as that there were offensive odors. Undoubtedly it is the duty of the master to furnish the servant with a reasonably safe place to work. But safe place to work, as thus used, is a relative term; and the word “reasonably” cuts an important figure. Safety of the place is judged by the nature of the work. Some work is necessarily not safe and in such cases the master can only furnish a place as safe as reasonably practicable, considering the character of the service to be performed. Masters are liable for the consequences “of negligence, not of danger.” [Brands v. St. Louis Car Co., 213 Mo. 698.] It was shown that the mode and manner of having the work done in which plaintiff was engaged was that usually adopted by persons operating like departments. On this head it was said in the case just cited, that “No man is held by the law to a higher degree of skill than *513the fair average of bis professon or trade, and the standard of dne care is the conduct of the average prudent man. The test of negligence in employers is the same, and however strongly they may be convinced that there is a better or less dangerous way, no jury can be permitted to say that the usual and ordinary way, commonly adopted by those in the same business, is a negligent way for which liability shall be imposed.” The evidence affords no ground whatever upon which the charge of negligence can be sustained.
Whatever danger there was, was necessarily contemplated by the plaintiff when he engaged in the service. There was risk inherent in the nature of the work, and he assumed it. [Kleinest v. Kimhardt, 160 Mass. 230.] The floors were slippery and he knew it. They could not have been otherwise within the nature of the work and the manner of operating the department. That there was danger of slipping he knew, for in his work he stated that he had frequently slipped. It is a frequent, as well as correct, statement of the law that the servant does not assume the risk of the master’s negligence. [Curtis v. McNair, 173 Mo. 270.] But it must be remembered that where, as here, there are no hidden agencies or unknown conditions, it is not negligence to put a servant to perform work on the master’s plan, which is known to the servant. “A master can conduct his business in his own way and the servant knowing the hazards of his employment as the business is conducted, impliedly waives the right to compensation for injuries resulting from causes incident thereto, though a different method of conducting the business would have been less dangerous.” [Bradley v. Railroad, 138 Mo. 293, 302; Blundell v. Mfg. Co., 189 Mo. 552, 558; Harrington v. Railroad, 104 Mo. App. 663.]
The demurrer to the plaintiff’s evidence should have been sustained and judgment entered for defendant. The judgment rendered is reversed.
All concur.